Citation Nr: 0527139	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  94-46 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome with degenerative joint disease, rated 40 percent 
disabling prior to September 23, 2002; and rated 40 percent 
disabling on the basis of degenerative joint disease, and 40 
percent disabling on the basis of left lower extremity 
radiculopathy, since September 23, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an evaluation in excess of 
40 percent for chronic low back syndrome with degenerative 
joint disease and denied entitlement to special monthly 
compensation.  The veteran appealed these determinations to 
the Board of Veterans' Appeals (Board).  In a September 1998 
decision, the Board denied both claims.  

The United States Court of Appeals for Veterans Claims 
(Court) vacated that part of the Board's decision that denied 
an increased rating for chronic low back syndrome with 
degenerative joint disease and remanded the matter for 
further proceedings consistent with a Joint Motion for 
Remand.  In November 2001, the Board remanded the claim for 
additional development.  In October 2003, the Board again 
remanded the claim for additional development.   


FINDINGS OF FACT

1.  The veteran's chronic low back syndrome with degenerative 
joint disease has been manifested before and after September 
23, 2002, by disc disease with sciatica, with persistent 
symptoms such as muscle spasm, pain, and absent ankle and 
knee jerks resulting in pronounced disability.  

2.  The orthopedic component of the low back syndrome 
consists of severe limitation of lumbar spine motion with 
ability only to rotate the spine, but without unfavorable 
ankylosis or bony fixation.

3.  The neurologic component of the low back syndrome with 
degenerative joint disease consists of moderately severe left 
leg sciatic neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for intervertebral 
disc syndrome are met prior to September 23, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293 
(2002).

2.  From September 23, 2002, the criteria for a separate 40 
percent rating for limitation of motion of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.124, 4.124a, 
Diagnostic Code 5243 (2004).  

3.  From September 23, 2002 the criteria for more than a 40 
percent rating for incomplete paralysis of the sciatic nerve 
on the left are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.124, 
4.124a, Diagnostic Code 8520 (2004).  

3.  From September 23, 2002, the criteria for a separate 10 
percent schedular rating for mild neuralgia of the sciatic 
nerve on the right are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.124, 
4.124a, Diagnostic Code 8520 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate her claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in June and August 2002 and again in February 2004.  The 
Board provided additional information in its remands.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding her claim.  The documents thereby served to tell 
her of the evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The February 2004 letter specifically 
told her and her representative to notify VA of the existence 
and location of any additional relevant evidence, and offered 
to assist in that regard.

The record shows that VA provided some required notice after 
the initial adverse decision on the veteran's claim.  VA 
should generally provide this notice prior to the initial 
adverse decision.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Court has even held that defective VCAA 
notice can be remedied by providing it after the initial 
denial.  There has not been any allegation of prejudice in 
the delayed notice, and none is shown in the record.  The RO 
and the Board have granted increased ratings on the basis of 
evidence acquired after the initial denial.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Background

The veteran's service medical records (SMRs) reflect low back 
pain and strain at various times.  

In May 1966, the RO granted service connection for chronic 
low back pain syndrome and assigned a noncompensable rating.  
In July 1984, the RO granted a 10 percent rating.  In 
February 1989, the RO granted a 40 percent rating under 
Diagnostic Code 5295-5292. 

In March 1992, the veteran reported worsening symptoms.  

An October 1992 VA general medical examination report 
reflects limitation of lumbar spine flexion to 70 degrees, 
and limitation of extension to zero degrees.  Lateral flexion 
and rotation were to 15 degrees in each plane and direction.  
The veteran reported that pain radiated to both legs.  There 
was no spasm.  The diagnosis was lumbosacral strain with L5-
S1 radiculopathy.  

In a June 1993 substantive appeal, the veteran reported 
significant back pain.  

A February 1994 VA orthopedic compensation examination report 
reflects a complaint of moderately intense, constant low back 
pain.  Severe exacerbation occurred once or twice per year, 
lasting from hours to 2 or 3 months.  The pain was improved 
by rest, Tylenol(r), and Librium(r).  

The VA orthopedist found tenderness and spasm of the right 
paralumbar spinal muscles, but no associated radiculopathy.  
Range of motion was to 70 degrees of flexion, to zero degrees 
of extension, to 20 degrees of right and left lateral flexion 
and right and left rotation.  X-rays showed mild lumbar 
scoliosis, very minimal spurring, a transitional L5-S1 
vertebra, and minimal degenerative joint disease.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine, aggravated by marked obesity and muscle spasm.

Private and VA outpatient treatment reports reflect 
complaints of low back pain at various times.  

An October 1995 VA computerized tomography (CT) study showed 
possible disc protrusion at L4-5 and at L5-S1.  A VA nuclear 
bone scan showed minor arthritic changes of the lower 
thoracic spine (T10 through T12).  

An August 1996 Delta Memorial Hospital X-ray showed 
significant hyperlordosis of the lumbar spine and facet joint 
arthropathy at L3-4, L4-5, and L5-S1.  L4-5 disc space was 
decreased.  Sacroiliac joints showed degenerative changes.  
Osteophytes were seen at T12-L1 endplates.  

In October 1996, Mark Wille, M.D., reported that the veteran 
was confined to a wheelchair, largely because of chronic low 
back pain.  Noting several health problems, the doctor 
concluded that low back pain was the reason that the veteran 
could not walk.  

A December 1997 VA examination report notes a history of in-
service laminectomy, although such is not shown in the SMRs.  
Currently, there was mild paravertebral muscle tenderness in 
the lumbar region.  No spasm was palpated.  The physician was 
unable to examine any laminectomy scar or to determine any 
range of motion due to the veteran's obesity and her 
inability to move from a wheelchair.  Deep tendon reflexes 
were diminished, but symmetric at the knees and ankles.  
Sensation to pinprick was diminished over the feet in 
stocking-like distribution.  Ankle and toe movements appeared 
normal.  The diagnoses were status post laminectomy; lumbar 
spine degenerative disc disease; and, morbid obesity.  

A December 1997 Social Security Administration disability 
determination decision reflects that the veteran remained 
disabled from working due to a primary diagnosis of 
somatoform disorders, and a secondary diagnosis of obesity.  

According to an August 2002 VA orthopedic compensation 
examination report, the veteran had been unable to walk since 
falling in December 2000.  The veteran's main complaint was 
low back pain shooting down either leg, right worse than 
left.  She complained of constant back pain of 9/10 
intensity.  She reported that while hospitalized in March 
2001 her back pain worsened.  She was unable to stand or walk 
and was unable to sit up for more than 5 minutes due to back 
pain.  

The VA examiner remarked that an August 2001 magnetic 
resonance imaging (MRI) study showed spurring of the 
cervical, thoracic, and lumbar spines.  Deep tendon reflexes 
could not be elicited at the knees or ankles due to massive 
swelling.  She was able to wiggle the toes, however.  Range 
of motion of the lumbar spine was estimated to be very 
little.  The diagnoses were lumbar strain, degenerative joint 
disease, and degenerative disc disease of the lumbar spine 
with intermittent sciatica.  

The VA physician felt that flare-ups of pain would cause some 
additional impairment. The veteran had very little strength, 
coordination, or endurance, and these deficits, as well as 
increased fatigability, resulted in additional impairment.  
The physician felt that the low back syndrome was moderately 
severe to severe.

In November 2002, the veteran's VA treating physician wrote 
that the veteran's service-connected back pain, together with 
obesity and knee impairment, practically immobilized her.  
Because of these impairments, she was only marginally able to 
live outside a nursing home.   

An August 2003 VA outpatient treatment report notes that the 
veteran was severely incapacitated because of back and knee 
pain, severe anemia, coronary artery disease, asthma, and her 
weight (in that order).  She needed assistance with 
activities of daily living.  

In October 2003, the veteran's treating physician wrote that 
multiple medical problems including back pain and obesity 
combined to make her nearly immobile.  In December 2003, the 
physician reiterated those concerns.  

In March 2004, the VA physician who performed the August 2002 
VA compensation examination reviewed the claims files and 
determined that the service-connected spinal disease included 
degenerative disc disease and radiculopathy and were a 
prominent feature of her bedridden status.  The physician 
noted medical uncertainty because the veteran had multiple 
severe overlying conditions.  The physician deduced from a 
1995 CT report that the veteran's shooting pains and 
radiculopathy were related to her lumbar condition.  

Addressing whether sciatic neuropathy was shown in this case, 
the VA physician stated, "Probably yes."  The physician was 
unable to determine whether muscle spasm or ankle jerk was 
currently shown, due to the veteran's bedridden status.  
Moreover, the physician determined that a neurological 
examination could not be performed on the veteran; however, 
the CT evidence was consistent with lumbar-related low back 
pain and radiculopathy.  

The physician also felt that the veteran had little 
intermittent relief from symptoms.  The physician found that 
paralysis (complete or incomplete) was not shown, but that 
neuralgia of the L5-S1 nerve roots, bilaterally, was likely 
present, based on complaints, symptoms, and X-rays.  Finally, 
the physician was asked whether any neuralgia was mild, 
moderate, or severe.  The physician deemed the veteran's 
neuralgia to be moderate to severe.    

In May 2004, the veteran fell and wrenched her back, 
experiencing more low back pain with radiation down the left 
leg, not relieved by the current Tylenol(r) dosage.  Her VA 
physician increased the dosage.  

In December 2004, the VA physician who had provided the 
August 2002 report re-examined the veteran.  He noted that 
she currently took Dilaudid(r) every three hours for continuous 
severe back pain.  She reported daily episodes of shooting 
pains and low back muscle spasm.  The physician found that 
the veteran was massively obese but could rotate to the right 
about 20 degrees while lying in bed on her back.  The 
physician determined that the spine was diffusely tender to 
palpation from T8 to L5.  Neither spasm nor straight leg 
raising nor deep tendon reflexes could be tested.  The 
physician opined, based on an old CT study, that low back 
pain syndrome was likely to be related to intervertebral disc 
disease and, even with multiple etiologies, a significant 
portion of the back pain was from intervertebral disc 
disease.  The physician noted that the veteran did not have 
right sciatic radiculopathy, but she did have left sciatic 
radiculopathy that was "moderately severe."  

In a December 2004 rating decision, the RO granted a separate 
40 percent rating for left leg radiculopathy effective from 
September 23, 2002, under Diagnostic Code 5293-8520.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, GC held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  As such, VA must consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of each revision, i.e., September 23, 2002, 
applying whichever version or versions is/are more favorable 
to the veteran.  

The RO has rated the back disability as 40 percent disabling 
prior to September 23, 2002; and has provided two separate 40 
percent ratings for the period on and after that date.  The 
Board must consider whether there is any basis to assign 
increased ratings during each period.

Under Diagnostic Code 5295, the 40 percent rating already 
assigned was the maximum rating offered for lumbosacral 
strain.  Forty percent was also the maximum rating available 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  

Because intervertebral disc syndrome was shown, the Board 
will consider diagnostic code 5293 to determine whether a 
rating higher than 40 percent is warranted.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The most recent examination prior to September 23, 2002, 
showed absent ankle and knee jerks, while there was 
apparently some uncertainty as to whether these findings were 
related to the back disability, the Board resolves reasonable 
doubt in the veteran's favor and finds that they were.  Given 
the findings of muscle spasm, and pain, the evidence shows 
that the back disability met the criteria for a 60 percent 
rating under the oldest version of Diagnostic Code 5293, 
which was applicable to the period prior to September 23, 
2002.  

Turning to the period beginning on September 23, 2002, the 
new criteria provide an evaluation no higher than 60 percent 
for intervertebral disc disease rated on the basis of 
incapacitating episodes.  

Under the alternate criteria in effect between September 23, 
2002 and September 26, 2003, the veteran would appear to meet 
the criteria for a 40 percent rating for severe limitation of 
motion under Diagnostic Code 5292.  

A higher rating for the orthopedic component of her 
disability would be available for unfavorable ankylosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5289; or complete bony 
fixation of the entire spine at a favorable angle under 
38 C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).

The evidence shows that the veteran retains the ability to 
rotate the spine, but apparently has little other motion.  
The old versions of the rating criteria did not define 
"favorable" or "unfavorable" ankylosis.  The most recent 
version of the rating criteria defines "unfavorable" 
ankylosis as a condition in which the entire lumbar, 
thoracic, or cervical spine is held in flexion or extension.  
38 C.F.R. § 4.71a, Note 5, to the General Rating Formula for 
Diseases and Injuries of the Spine.  In this case the veteran 
is able to lie flat in bed, which belies a finding that the 
spine is fixed in flexion or extension.

Turning to the neurologic component of the disability, recent 
examinations have shown that it consists of neuralgia or 
incomplete paralysis of the left leg, which examiners have 
found to be between moderate and severe and to be manifested 
mainly by shooting pain.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).  

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
provide a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve, and a 60 percent rating for 
severe incomplete paralysis.  The veteran's disability falls 
squarely within the parameters of the criteria for a 40 
percent rating.  There have been no findings of severe 
incomplete paralysis.  There is some evidence that the 
disability consists of neuralgia, which would ordinarily 
warrant no more than the evaluation for moderate incomplete 
paralysis-i.e. 20 percent.  Inasmuch as the most recent 
examiner described the disability as radiculopathy, the 
evidence supports a rating on the basis of incomplete 
paralysis rather than neuropathy.  No additional neurologic 
disability has been reported. 

Combining the 40 percent evaluation for the orthopedic 
component, and the 40 percent rating for the neurologic 
component, yields a 64 percent rating, which is rounded down 
to 60 percent under 38 C.F.R. § 4.25.  Thus the alternate 
rating criteria do not provide a basis for a higher 
evaluation than is warranted under the old version of 
Diagnostic Code 5293.

Effective September 26, 2003, the criteria for rating back 
disabilities were changed yet again.  Under these new 
criteria, the diagnostic code numbers changed.  Spine 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

The criteria for a rating based on duration of incapacitating 
episodes remains the same.  Also unchanged is the procedure 
for combining, under 38 C.F.R. § 4.25, separate evaluations 
for the chronic orthopedic and neurologic manifestations.  
The criteria for rating the neurologic component of the 
disability were unchanged.  

The orthopedic component of a back disability was rated under 
the General Rating Formula for Diseases and Injuries as 
follows:

A 100 percent scheduler evaluation is 
assigned if there is unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

Under the newest rating criteria an evaluation in excess of 
40 percent for the orthopedic component of the back 
disability would require unfavorable ankylosis or bony 
fixation of the entire thoracolumbar spine.  As discussed 
above this has not been shown.

When the maximum schedular rating is in effect for loss of 
motion of a joint, and a higher rating requires ankylosis 
regulations governing functional limitation are not for 
application.  Johnston v. Brown, 10 Vet. App. 80 (1997); 
38 C.F.R. §§ 4.40, 4.45 (2004). 

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, a total disability rating for compensation 
purposes based on individual unemployability has been granted 
effective September 23, 2002.  Since the veteran is not 
working, her disability does not cause marked interference 
with current employment.  It has not required any recent 
hospitalization.  Thus, the Board will not refer the matter 
of an extraschedular rating to the VA Central Office for 
consideration.  


ORDER

A 60 percent rating for chronic low back syndrome with 
degenerative joint disease is granted for the appeal period 
before and since September 23, 2002.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


